Title: To George Washington from Tench Tilghman, 27 October 1781
From: Tilghman, Tench
To: Washington, George


                  
                     Sir
                     Philada 27th October 1781
                  
                  I arrived at this place early on Wednesday morning, altho’ I lost one whole nights run by the stupidity of the Skipper, who got over upon the Tangier shoals, and was a whole day crossing in a Calm from Annapolis to Rock Hall.  The Wind left me intirely on Sunday Evening 30 Miles below Annapolis—I found that a letter from Count de Grasse to Governor Lee, dated the 18th, had gone forward to Congress, in which the Court informed the Governor that Cornwallis had then surrendered—This made me the more anxious to reach Philada as I knew both Congress and the public would be uneasy at not receiving dispatches from you.  I was not wrong in my conjecture—for some really began to doubt the matter.  The fatigue of the journey brought back my intermittent Fever, with which I have been confined almost ever since I came to town.
                  A Committee, consisting of Mr Randolph—Mr Carrol and Mr Boudinot, were appointed to enquire of me the several matters of a particular kind which were not included in your dispatches—They not only went into these, but into the motives which led to the several Articles of the Capitulation.  And I have the pleasure to inform you, that they were perfectly satisfied with the propriety and expediency of every step which was taken—and so indeed were the whole Body of Congress, except the So. Carolinians, whose animosities carry them to the length, that they think no treatment could have been too severe for the Garrison—the Officers and Ld Cornwallis in particular.  One of them, whose name I will mention when I have the pleasure of meeting your Excellency, made a Motion that the Officers should be detained untill the further order of Congress—This was unanimously rejected as an affront upon you—a violation of the Capitulation—a violation ofour national honor and that of our Ally, whose Admiral and General were parties—Upon the whole, Sir you may be assured, that the Capitulation is considered, by every unbiased person both in and out of Congress as highly honorable to the Aims and beneficial to the interests of both Nations.
                  I shall set out, as soon as I am well enough to ride to Chester Town, at which place I propose waiting untill I hear the Route which your Excellency intends to take.  You will therefore be good enough to let one of the Gentlemen direct a line for me to the care of Governor Lee with a desire to send it immediately over to Rock Hall, where I will leave orders to have it forwarded to me.  I can, by making use of this little interval, pay a short visit to my friends and look into my private Affairs, which much want my inspection.
                  Whenever I am acquainted with your determination I shall without delay join you.  I am too much attached by duty and affection to remain a moment behind, when I think my presence can render any service or assistance to your Excellency.  I beg you to be assured that I am with the utmost sincerity Yr Excellency’s Most obt and most hble servt
                  
                     Tench Tilghman
                  
               